Citation Nr: 1046285	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  05-18 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964.

This matter originally came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an August 2007 Travel Board hearing; a copy of the 
transcript is in the record.

This matter was remanded by the Board for additional development 
in November 2007 and has been returned to the Board for appellate 
disposition.


FINDING OF FACT

The Veteran's low back disorder was not shown to be due to a 
disease or injury that occurred during his military service, nor 
is it otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the case 
(SOC) or a supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.       

In this case, the Veteran was sent a letter in November 2003, 
prior to the decision that is appealed herein, which explained 
VA's duty to assist the Veteran with obtaining evidence in 
support of his claim.  He was sent letters in December 2007 and 
November 2008, which provided additional VCAA notice, to include 
that required by the holding in Dingess.  The Veteran's claim was 
subsequently readjudicated, most recently in an SSOC that was 
dated in October 2009, thereby curing any pre-decisional notice 
errors.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding 
that a party alleging defective notice has the burden of showing 
how the defective notice was harmful).

In addition to its duty to notify the claimant, VA also must make 
reasonable efforts to assist him or her with obtaining the 
evidence that is necessary in order to substantiate his or her 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has associated with the record service treatment records, VA 
treatment records, Social Security Administration (SSA) records, 
the hearing transcript, and statements from the Veteran, a former 
comrade, and his representative, on his behalf, as well as 
reports of medical examinations that were conducted in connection 
with the claim.  During the August 2009 VA examination, the 
examiner took a medical history of the Veteran's complaints, 
reviewed the claims file, conducted a full examination, obtained 
x-rays, set forth a diagnosis, and provided a medical opinion 
concerning the etiology of the Veteran's current back disorder.  
The Board finds that this examination, along with the other 
evidence of record, is adequate for adjudication purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In compliance with the Board's November 2007 remand, additional 
VA treatment records for the period from July 1999 until 
September 2008 were associated with the record and requested that 
the Bronx VA Medical Center (VAMC) provide more extensive 
treatment records dating back to 1975.  However, in June 2009 the 
Bronx VAMC responded that there were no records pertaining to 
that time period.  The only record that could be found was a 
single treatment note from 1984.  For this reason, the Board 
finds that any additional efforts to obtain these records would 
be futile.  Even so, the Board notes that the claims file does 
contain VA treatment records dated from 1993 and 1995 that were 
associated with the claims file in connection with a prior claim 
that was filed by the Veteran.  In a November 2008 letter, VA 
specifically asked that the Veteran identify all treatment 
providers who have treated him for a back disability since his 
discharge from service and requested that he provide 
authorizations with respect to these providers, but the Veteran 
did not respond to this letter.  VA also contacted the National 
Personnel Records Center (NPRC) to obtain additional service 
treatment records, but the NPRC responded that all of the records 
were previously sent to VA.  The Veteran's personnel records were 
obtained and associated with the claims file.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Thus, with respect to the 
Veteran's claim, there is no additional notice that should be 
provided, nor is there any indication that there is additional 
existing evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
matter decided herein on appeal.
 
II.  Service Connection

The Veteran contends that his low back disorder is due to an 
incident when he fell from a rope during a training exercise.  
During his hearing, he testified that he fell, received treatment 
at a Navy facility in Brooklyn and has had continuing back 
problems since that time that had worsened with age.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

The Veteran's service treatment records show no treatment for a 
back injury nor reference to an incident when the Veteran fell 
from a rope.  The Veteran's September 1964 separation examination 
made no mention of any such fall, and clinical findings for the 
spine were noted as normal.  There are no service records of any 
kind that reflect that the Veteran complained of, or was treated 
for, an injury to his back during his service, to include as a 
result of a fall from a significant height during training.  
There also is no service department evidence that the Veteran was 
placed on a profile at any time or that a medical board was ever 
initiated or proposed.

At the time of a VA blepharoplasty in May 1993, the Veteran did 
not give a history of any back injury.  Available VA treatment 
records do not show treatment, or complaints, related to the 
Veteran's back prior to May 1995, at which time he complained of 
back, knee, and arm pain.  He gave a history of having fallen 
from 60 feet but he did not report when this occurred.

The Veteran was afforded a VA general medical examination in May 
1995.  At that time, the Veteran reported back pain, shoulder 
pain, neck pain, and knee pain.  He had full range of motion, but 
some pain when moving these joints.  He gave a history of a fall 
from 60 feet in the Marine Corps at which time he fractured his 
elbow and asserted that he had had chronic arm pain since then.  
The Veteran's service treatment records do not reflect an elbow 
injury.  The examiner diagnosed the Veteran with chronic back 
pain, but an orthopedic consult was recommended in order to 
investigate the Veteran's claims of multiple joint pains.

On March 4, 1996, the Veteran was treated at the Lincoln Medical 
Center following a car accident, during which his head hit the 
windshield.  He complained that his head, neck and back hurt.  He 
did not lose consciousness.  Following x-rays of the cervical 
spine, the impression was musculoskeletal pain.

In a September 11, 1996 letter, the Veteran's private 
chiropractor, Dr. S. T. B., indicated that the Veteran was being 
treated for neck, knee, and low back injuries that he sustained 
in a car accident that occurred on March 4, 1996.  The physician 
opined that the disability resulting from the car accident was 
permanent.

At a December 1996 SSA examination, the Veteran gave a history of 
pains in the right knee, neck and low back dating from March 4, 
1996, when he was in a motor vehicle accident (MVA) and sustained 
multiple injuries to the neck, low back and right knee.  He 
reported that he was unconscious at the time and was taken to the 
ER at Lincoln Hospital, where he was treated and released.  He 
complained of constant right knee pain and neck and low back 
pain.  On examination, he had normal lumbar lordosis.  Forward 
flexion was to 30 degrees; extension was to 0 degrees; and 
lateral rotation and flexion were to 15 degrees.  There was mild 
left paraspinal muscle spasm.  X-rays revealed mild L5-S1 disc 
space narrowing and marked osteoarthritis at L4-L5 and L5-S1.  
There was no evidence of compression deformities, 
spondylolisthesis or spondylosis.  The impression included 
chronic strain of the paraspinal muscles of the low back.

An August 1997 SSA internal medicine examination resulted in an 
impression of history of MVA with arthralgia involving the neck 
and the back.

The Veteran was reexamined by VA later in August 1997.  At that 
time, the Veteran reported that he was in an automobile accident 
in 1996 at which time he injured his head, nose, chest, back, and 
right knee.  He did not mention sustaining a fall in the Marine 
Corps.  The Veteran was not able to sit up or walk for extended 
periods.  The examiner diagnosed arthralgia.  An x-ray of the 
Veteran's low back that was performed in conjunction with that 
evaluation showed mild degenerative joint disease at the T10-T11 
and L5-S1 levels.  

A VA orthopedic examination of the Veteran's spine was performed 
in August 1997.  At that time, the Veteran again related that he 
was in an MVA, for which he was treated for nasal bone fractures, 
back sprain, and injuries to his neck, head and right knee.  The 
Veteran complained that he had low back pain and neck pain since 
the MVA that occurred in 1996.  Upon examination, the Veteran was 
extremely sensitive to pain.  He could not relax sufficiently for 
an adequate evaluation of the spine and joint.  The spine 
examination revealed trigger points bilaterally over the neck, 
shoulder, elbow, paralumbar area, and knee.  The examiner 
determined that this, together with the Veteran's history of 
depression and headache, suggested chronic fibromyalgia syndrome.  
Pain was felt in the low back with all movement thereof.  The 
examiner diagnosed chronic low back pain with limitation of 
motion.  The examiner added that the Veteran had his low back and 
neck condition was partly due to trauma in the 1996 MVA and 
partly due to a chronic fibromyalgia syndrome with multiple 
trigger points in the paraspinal area and in other areas.  

Subsequent VA treatment records reflect that the Veteran 
continued to experience multiple pains in his body, including low 
back pain.  In December 2001, he again reported that he fell 
while he was in the Marine Corps, but described the fall as being 
from 25 feet.  

The Veteran submitted a letter, dated in 2002, from a colleague 
who worked with him while he was a military police officer in 
Brooklyn, New York.  He wrote that he supervised the Veteran 
during his military service and that the Veteran fell from a rope 
a distance of 30 to 40 feet while performing a physical fitness 
test that involved climbing a rope to the third floor of a 
building.  The Veteran fell onto concrete and landed on his back 
while in complete gear.  The Veteran lay on the ground for about 
40 minutes before he was moved to sickbay and given best rest for 
1 month and restricted duty thereafter.  

The Veteran submitted a September 2002 statement from his son, 
who is a physician, who indicated that his father reported that 
he fell approximately 40 feet while he was in the Marines and 
injured his back.  He opined that this type of injury could 
"initiate a cascade of pathological steps leading to abnormal 
bone remodeling, inflammation, and fibrosis which may impinge on 
spinal nerves causing pain in radicular distribution."  The 
consequences of this can be "intense pain" with daily 
activities.  

In an April 2003 statement, a VA Heart Failure Fellow indicated 
that the Veteran reported that his fell down about 30 to 40 feet 
while performing a rope climbing test while serving in the 
Marines and has suffered from back pain since.  In the 
physician's opinion, a fall of this nature "could have" 
contributed to his back pain since 1962.  

In a November 2003 statement, a private physician indicated that 
the Veteran had been under his care since January 1991 and had 
been diagnosed with back pain.  He recounted that the Veteran 
reported that he fell from a 40-foot height while he was in the 
Marine Corps in 1962 and that his back problems started from that 
point.  

He submitted June 2004 letter from a private orthopedic surgeon, 
F. P. G., M.D., stating that the Veteran had a history of having 
fallen while climbing a rope to a height of 40 feet, that he was 
treated with bed rest for one month and that he has continued to 
experience back pain and leg pain and numbness since that time.  
The physician added that a 1996 MVA aggravated his symptoms.  The 
physician noted that the Veteran saw his internist prior to his 
MVA due to low back pain.  The Veteran was presently diagnosed 
with lumbar spondylosis and herniated nucleus pulposis at L5-S1. 

Subsequent VA treatment records indicate that the Veteran had 
developed chronic radiating low back pain secondary to a 
herniated disk at L4-L5 and a sacroiliac joint spur.  He 
subsequently developed a suspected right nerve problem with L5 
dysfunction, which resulted in reduced sensation in the foot down 
the lateral aspect of the right leg.  At times, he insisted that 
his lower back pain resulted from a fall in 1962 that he 
sustained while climbing for about 30-40 feet in the Marines.  At 
other times, he attributed his back pain to the 1996 MVA.

The Veteran's SSA records received in September 2008 reflect that 
he was disabled since March 1996 due to a right knee disorder and 
a psychiatric disorder.  His SSA records reflect that the Veteran 
reported experiencing elbow pain since a 1962 fall and back pain 
since a 1996 MVA.

The Veteran was examined by VA in August 2009.  At that time, the 
Veteran reported that he experienced low back pain after a fall 
from climbing an about 40-foot rope, which reportedly occurred 
during his Marine Corps service.  The Veteran reported that after 
the fall, he started developing localized lower back non-
radiating sharp pain during twisting motion of the lower back 
rather than present pain while bending forward or backward  or 
lacing shoes or with prolonged ambulation.  The Veteran reported 
that the lower back pain started radiating into the right leg in 
the 1980s after having worked in a food store standing for many 
hours.  The Veteran informed the examiner that he started feeling 
tingling and numbness in the right leg in the 1980s and in the 
left leg for about 1 year.  The examiner noted that records from 
1997, after the MVA, mentioned lower back pain, trigger points of 
the lower back, right straight leg raise positive at 60 degrees 
and negative at the left, no sensory deficit, and a neurological 
examination was consistent with right lumbosacral root 
compression with recent electrodiagnostic confirmation of an L5-
S1 radiculopathy.  He noted that MRI results dated from March 
2008 showed moderate disk dehydration with moderate diffuse 
bulging of the annulus at L5-S1 on the right with the right 
neural foraminal impingement compressing the right exiting nerve 
root, right causal disc extrusion at the level of L5-S1 reaching 
the right lateral recess of S1 with compression of the S1 nerve 
root.  An MRI that was performed in conjunction with the 
examination was unchanged from this.  The examiner diagnosed L5-
S1 lumbosacral radiculopathy, L5-S1 disc desiccation, bulging 
annulus, and right paracentral intraforaminal L5-S1 root 
compression.

The examiner opined that it was less likely than not that the 
Veteran's low back symptoms resulted from a fall from a rope in 
1962.  In support, the examiner noted that there were no 
documented radicular symptoms in the Veteran's service records or 
service documentation showing unremarkable lower extremity 
imaging poorly correlating with very significant fall conditions.  
Moreover, the absence of any service documentation indicating 
clinical pain symptomology consistent with degenerative disease 
of the spine and the extensive lag time between the alleged fall 
and the Veteran's reported onset of radicular symptoms were other 
factors against linking the Veteran's current low back problems 
to an in-service fall.  He opined that for the same reasons, 
including the absence of clinical complaints and imaging evidence 
consistent with degenerative spine disease, this diagnosis is 
less likely than not to have initiated within one year of 
discharge from service.

Although the Veteran is competent to report symptoms of low back 
pain, the Board does not find his overall story credible.  In 
this regard, the Board notes that, while the Veteran contends 
that his low back disorder is due to a fall that occurred while 
climbing a rope in the Marine Corps, his accounts vary as to the 
height of the rope, which at various times the Veteran described 
being as low as 25 feet to as high as 60 feet.  Moreover, he has 
given differing accounts of the injuries he sustained, sometimes 
claiming to have sustained a back injury and at other times only 
an elbow injury.  Notably, when the Veteran first sought service 
connection for an elbow injury that supposedly resulted from this 
same fall, the Veteran did not claim that he injured his back 
along with his elbow; rather, he sought service connection only 
for his elbow.  Nonetheless, the Board finds it credible that the 
Veteran fell from a rope during his service as this event has 
been confirmed by a former comrade, who claimed to have witnessed 
the incident.

While the Veteran is competent to report that his back pain has 
continuously existed since the 1962 fall, the Board does not find 
his assertions credible.  If the Veteran's back pain had been 
constant since that time, the Veteran would have required follow-
up care that would have been documented some time in his service 
treatment records.  Also, significantly, it appears that the 
Veteran returned to full duty after the incident insofar as there 
is no profile of record restricting his duties and there is no 
evidence that a medical board was ever considered, or convened, 
because the Veteran was unable to do his duties secondary to back 
pain.  Furthermore, the clinical findings for the Veteran's spine 
were normal at the time that his discharge examination completed 
in September 1964, approximately two years after the Veteran's 
fall in 1962.  Moreover, when examined by SSA in December 1996 
and August 1997, the Veteran gave a history that his back pain 
stemmed from a March 4, 1996 MVA; no mention of an in-service 
fall was made.  He also reported to the August 1997 SSA examiner 
that he was unconscious at the time of the MVA and was taken to 
the ER at Lincoln Hospital.  Yet, Lincoln Medical Center records 
reveal that the Veteran never lost consciousness.  Moreover, the 
SSA examiner's only diagnosed the Veteran with chronic strain of 
the paraspinal muscles of the low back and history of MVA with 
arthralgia involving the neck and the back.  Not even close to 
the magnitude of injury claimed by the Veteran.

Furthermore, there are no records that the Veteran was treated 
for any type of spinal disability until the 1990s, at least 30 
years after service.  A lengthy lapse of time between discharge 
from service and any medical diagnosis of, or treatment for, a 
claimed disability is a factor that weighs against any claim for 
service connection.  See Maxson v. West, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In addition to this, medical evidence shows 
that the Veteran did not yet have any spinal abnormalities other 
than mild degenerative joint disease at the T10-T11 and L5-S1 
levels at the time of a 1997 x-ray.  Notably, this discounts the 
Veteran's private physician's statement that his back pain 
started in 1962.  Although this physician had treated the Veteran 
since 1991, he did not claim that the Veteran had had 
degenerative joint disease and a herniated disk since 1991, 
insofar as no herniated disk was shown until 1997.  Thus, the 
evidence fails to show that the Veteran had arthritis within one 
year after his discharge from service.  Instead it tends to show 
that Veteran's current low back disorder first appeared following 
an intervening MVA in 1996, more than 30 years after his 
discharge from service, prior to that time he complained of low 
back pain initially in 1995.

The Board acknowledges that the Veteran submitted various 
statements from private physicians that reiterated the Veteran's 
self-reported history that his low back pain began after a fall 
from a rope in 1962 while he was in the Marines.  In that 
respect, the Board notes that "a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional." LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

When evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion is 
based upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the medical evidence 
contained in the claims file.  See, e.g. Miller v. West, 11 Vet. 
App. 345, 348.  The Board may examine the factual foundation of a 
medical opinion, including whether the physician had access to 
relevant information of record.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 303-304 (2008).  Further, an opinion that is 
speculative has limited probative value.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127-8 (quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a medical opinion that a particular event 
"may" have led to the Veteran's disability is too speculative 
to establish a causal relationship)).  

In this regard, the Board finds that the opinion of the August 
2009 VA examiner is more probative than those given by private 
physicians that were submitted by the Veteran.  Notably, all of 
those physicians relied on the Veteran's self-report of continued 
back pain since an in-service fall, which assertion the Board has 
not found to be credible.  Moreover, it is unclear what other 
information or evidence, if any, these physicians may have 
reviewed prior to providing their opinions.  Such was not 
referenced in the opinions and none of these physicians provided 
copies of the medical records upon which their opinions were 
based.  

While the opinion by the Veteran's son referenced medical 
principals, he dealt only with generalities, not the Veteran's 
specific situation, insofar as he opined only that injuries such 
as those sustained in a 40-foot fall could contribute to later 
orthopedic difficulties, stating that such an injury "could" 
initiate a cascade of pathological steps leading to abnormal bone 
remodeling, inflammation, and fibrosis which may impinge on 
spinal nerves causing pain in radicular distribution."  Also, as 
noted by the August 2009 examiner, the Veteran did not report any 
radicular symptoms until the 1980s, approximately 20 years after 
his fall, which is inconsistent with the theory advanced by the 
Veteran's son.

In contrast to the above opinions, the August 2009 VA examiner 
reviewed the Veteran's entire claims file, which included his 
service treatment records, VA and private treatment records, SSA 
records, statements from VA and private physicians, previous 
examination reports, hearing testimony, and interviewed the 
Veteran.  Based on all of the evidence, he concluded that given 
the history related by the Veteran, his documented symptom 
presentation and a review of the claims file, it was less likely 
than not that the Veteran's current back problems are related to 
the in-service fall.  The opinion was supported by a complete 
rationale.  Thus, the Board finds this opinion to be the most 
probative evidence of record.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim.  See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


